      Case 7:20-cv-00417 Document 21 Filed on 09/09/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                    September 09, 2021
                          UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA,             §
                                      §
VS.                                   §             CIVIL ACTION NO. 7:20-CV-417
                                      §
7.167 ACRES OF LAND, MORE OR LESS, et §
al.,                                  §
                                      §
       Defendants.                    §

                        ORDER SETTING STATUS CONFERENCE

       IT IS HEREBY ORDERED that this matter is set for status conference on January 14,

2022, at 10:00 a.m. before the Honorable Randy Crane, United States District Court, in the 9th

Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       The Clerk shall send a copy of this Order to all counsel of record.

        SO ORDERED September 9, 2021, at McAllen, Texas.


                                                      ______________________________
                                                      Randy Crane
                                                      United States District Judge




1/1
